         Case 3:20-cv-00161-SDD-RLB       Document 29     09/16/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


WILLIAM POWELL, individually and
on behalf of others similarly situated                         CIVIL ACTION

VERSUS                                                         20-161-SDD-RLB


ONE SOURCE EHS, L.L.C.
                                         RULING


        This matter is before the Court on the Motion for Conditional Certification and

Court-Authorized Notice1 filed by William Powell (“Powell”). One Source EHS, L.L.C.

(“Defendant”) filed an Opposition,2 to which Powell filed a Reply.3 Powell also filed a

Supplemental Brief.4 Defendant filed a Response,5 to which Powell filed a Reply.6 For the

following reasons, Powell’s Motion shall be granted in part.

I.      BACKGROUND

        This overtime wage dispute arises under the Federal Labor Standards Act

(“FLSA”). Defendant provides environmental, health, and safety management services to

refineries.7 Powell alleges that when he worked for Defendant from July 2018 to March

2019 as a safety manager, Defendant paid him the same hourly rate for all hours worked,

including those in excess of 40 hours per week.8 This type of payment schedule is known

as “straight time for overtime.”9 Powell alleges that he was an hourly, rather than a


1
  Rec. Doc. No. 14.
2
  Rec. Doc. No. 15.
3
  Rec. Doc. No. 18.
4
  Rec. Doc. No. 25.
5
  Rec. Doc. No. 27.
6
  Rec. Doc. No. 28.
7
  Rec. Doc. No. 1, p. 3.
8
  Id. at 2–3.
9
  Id. at 2.


68610
        Case 3:20-cv-00161-SDD-RLB               Document 29   09/16/21 Page 2 of 10




salaried, employee, which Defendant disputes.10 He asserts that Defendant’s straight

time for overtime payment system violates the FLSA.11 Powell alleges that Defendant has

utilized a straight time for overtime system with numerous employees, and he seeks to

bring this action on behalf of himself and others similarly situated under 29 U.S.C. §

216(b).12

        Powell asks the Court to certify his proposed collective of: “All hourly employees

of OneSource during the past 3 years who were paid straight time for overtime.”13 He also

asks the Court to authorize notice to those proposed plaintiffs.14 For the reasons that

follow, the Court grants in part Powell’s Motion.

II.     LAW AND ANALYSIS

        A. Legal Background

        After the parties had fully briefed conditional certification and notice to the

proposed collective using the well-accepted Lusardi15 test, the Fifth Circuit dethroned

Lusardi in Swales v. KLLM Transp. Servs., L.L.C.16 Under Lusardi, a district court

considering a motion for conditional certification and notice to a proposed collective under

29 U.S.C. §216(b) used a two-step analysis.17 In step one, termed “conditional

certification,” a court determined whether, based on the pleadings and affidavits of the

parties, the proposed members of the collective were similar enough to receive notice of




10
   Id. at 3; Rec. Doc. No. 4, p. 7.
11
   Rec. Doc. No. 1, p. 3.
12
   Id. at 4.
13
   Id. at 2.
14
   Id. at 4.
15
   Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987).
16
   985 F.3d 430 (5th Cir. 2021).
17
   Id. at 436.


68610
         Case 3:20-cv-00161-SDD-RLB          Document 29       09/16/21 Page 3 of 10




the pending action.18 Step two came after the close of discovery.19 In step two, a court

made a final determination, using a stricter standard, as to “whether the named plaintiffs

and opt-ins [were] ‘similarly situated’ and [could] therefore proceed to trial as a

collective.’”20 Courts used the following factors to make that determination: “(1) the

disparate factual and employment settings of the individual plaintiffs; (2) the various

defenses available to the defendant which appear to be individual to each plaintiff; and

(3) fairness and procedural considerations.”21

        The Swales court rejected Lusardi for two reasons. First, the court noted that “the

Lusardi test comes in many varieties” and that the “amorphous and ad-hoc test provides

little help in guiding district courts in their notice-sending authority.”22 Second, the court

noted that § 216(b) says nothing about “conditional certification.”23 In other words, the first

step of the Lusardi test had no basis in the statutory text.

        Instead, the Swales court stated that “the district court’s job is ensuring that notice

goes out to those who are ‘similarly situated,’ in a way that scrupulously avoids endorsing

the merits of the case.”24 Under Swales, the first step is for the district court to “identify,

at the outset of the case, what facts and legal considerations will be material to

determining whether a group of ‘employees’ is ‘similarly situated,’” and the court should

authorize preliminary discovery accordingly.25 In the second step, the court looks at all

the evidence before it and determines whether the proposed collective is in fact “similarly



18
   Id.
19
   Id. at 437.
20
   Id.
21
   Id. (cleaned up).
22
   Id. at 439–40.
23
   Id. at 440.
24
   Id.
25
   Id. at 441.


68610
         Case 3:20-cv-00161-SDD-RLB                 Document 29         09/16/21 Page 4 of 10




situated,” with an eye toward ensuring that the collective action does not “devolve into a

cacophony of individual actions.”26 The three factors from the second step of the Lusardi

test were undisturbed by Swales and thus are still relevant.

        In Swales, the plaintiffs drove trucks for the defendant.27 The plaintiffs argued that

the defendant had misclassified them as independent contractors rather than employees,

and they sued for violations of the FLSA’s minimum wage requirement.28 The

determination of whether someone is an independent contractor or employee is often

fact-intensive and is driven by the economic-realities test.29

        The Fifth Circuit faulted the district court for failing to consider evidence that went

to the differences between the named plaintiffs and proposed opt-ins.30 The district court

declined to do so because, in its view, those differences went to the merits question of

whether any of the proposed plaintiffs were employees (and thus entitled to the

protections of the FLSA) or independent contractors (and thus not entitled to the

protections of the FLSA).31 The Fifth Circuit stated that merits questions such as

independent contractor or employee may be considered at the notice stage, if the

evidence is available, because the resolution of that issue bears on whether the proposed

plaintiffs are “similarly situated.”32 And when applying the above rule, the court stated that

lower courts must consider meaningful differences amongst members of the proposed

collective that, while the differences may ultimately bear on merits issues, are also


26
   Id. at 442–43.
27
   Id. at 438.
28
   Id.
29
   Id. at 442.
30
   Id. at 441.
31
   Id.
32
   Id. at 442–443 (“When a district court ignores that it can decide merits issues when considering the scope
of a collective, it ignores the ‘similarly situated’ analysis and is likely to send notice to employees who are
not potential plaintiffs.”).


68610
        Case 3:20-cv-00161-SDD-RLB         Document 29      09/16/21 Page 5 of 10




determinative as to whether those merits issues can be decided collectively.33 In sum, the

Fifth Circuit stated that the district court must consider all of the evidence before it to

determine whether the proposed collective is similarly situated, even if that evidence also

bears on an ultimate merits issue.

        Finally, the Swales court noted the dual goals of collective actions: “(1)

enforcement (by preventing violations and letting employees pool resources when

seeking relief), and (2) efficiency (by resolving common issues in a single action).”34 The

court also noted the dangers of collective actions: “(1) the opportunity for abuse (by

intensifying settlement pressure no matter how meritorious the action); and (2) the

appearance of court-endorsed solicitation of claims (by letting benign notice-giving for

case-management purposes warp into endorsing the action's merits, or seeming to, thus

stirring up unwarranted litigation).”35 These policy goals and considerations of adverse

consequences inform the Court’s analysis.

        B. Overtime Law and Exemptions

        With that background in place, the Court turns to the instant case. The parties have

completed preliminary discovery on the “similarly situated” issue, so the Court need only

determine whether the putative members of the proposed collective are in fact similarly

situated. The Court must conduct this analysis against the backdrop of the relevant law.

        The FLSA requires that employers pay their employees at a rate of at least one

and one-half times their regular rate for the hours an employee works in excess of a 40-

hour workweek.36 But employers do not have to pay time-and-a-half to individuals


33
   Id.
34
   Id. at 435.
35
   Id.
36
   29 U.S.C. § 207(a)(1).


68610
        Case 3:20-cv-00161-SDD-RLB            Document 29      09/16/21 Page 6 of 10




“employed in a bona fide executive, administrative, or professional capacity.”37 These

exemptions are affirmative defenses to overtime pay claims—the burden to assert them

rests with the defendant.38

        For each of the exemptions to the overtime provisions of the FLSA, the Secretary

of Labor has promulgated a test for determining whether a given employee is exempt.39

The tests vary, but they all share two similarities: (1) the exempt employee must be

compensated on a salary or fee basis, and (2) the exempt employee must do certain tasks

pertinent to each exception.40 21 C.F.R. § 541.062 provides:

        (a) General rule. An employee will be considered to be paid on a “salary
        basis” within the meaning of this part if the employee regularly receives
        each pay period on a weekly, or less frequent basis, a predetermined
        amount constituting all or part of the employee's compensation, which
        amount is not subject to reduction because of variations in the quality or
        quantity of the work performed.

        (1) Subject to the exceptions provided in paragraph (b)41 of this section, an
        exempt employee must receive the full salary for any week in which the
        employee performs any work without regard to the number of days or hours
        worked. Exempt employees need not be paid for any workweek in which
        they perform no work.

        C. The Parties’ Arguments

        Powell alleges that Defendant had a policy of paying hourly employees straight

time for overtime.42 Powell presented evidence in the form of timesheets and paystubs




37
   Id; 29 U.S.C. § 213(a)(1).
38
   White v. U.S. Corr., L.L.C., 996 F.3d 302, 310 (5th Cir. 2021).
39
    29 C.F.R. § 541.100 (executive employee exception); 29 C.F.R. § 541.300 (professional employee
exception); 29 C.F.R. § 541.200 (administrative employee exception).
40
    29 C.F.R. § 541.100 (executive employee exception); 29 C.F.R. § 541.300 (professional employee
exception); 29 C.F.R. § 541.200 (administrative employee exception).
41
   None of which appear to be relevant at this juncture.
42
   Rec. Doc. No. 25, p. 7.


68610
         Case 3:20-cv-00161-SDD-RLB        Document 29     09/16/21 Page 7 of 10




that demonstrates that the entire proposed collective of ten members was paid straight

time for overtime.43

         Defendant rebuts that “[t]here is nothing unlawful about paying exempt employees

straight time for overtime”44 and cites 29 C.F.R. 541.604(a) which provides in relevant

part:

         An employer may provide an exempt employee with additional
         compensation without losing the exemption or violating the salary basis
         requirement, if the employment arrangement also includes a guarantee of
         at least the minimum weekly-required amount paid on a salary basis….
         Similarly, the exemption is not lost if an exempt employee who is
         guaranteed at least $684 each week paid on a salary basis also receives
         additional compensation based on hours worked for work beyond the
         normal workweek. Such additional compensation may be paid on any basis
         (e.g., flat sum, bonus payment, straight-time hourly amount, time and one-
         half or any other basis), and may include paid time off.

Defendant argues that, since it is legal to pay an exempt employee straight time for

overtime, Powell cannot meet his burden of demonstrating that the members of the

collective are similarly situated without also presenting evidence that Powell, and the

other members of the proposed collective, were misclassified as exempt pursuant to a

decision, plan, or policy to which they were all subject.45 Defendant also lambasts

Powell’s evidence as insufficient to show that the putative members of the proposed

collective were not paid a minimum guaranteed biweekly amount.46

         D. Analysis

         Defendant’s argument is essentially that Powell must proffer evidence that he, and

the members of the proposed collective, will be able overcome Defendant’s affirmative



43
   Id. at 8 and citations therein.
44
   Rec. Doc. No. 27, p. 3.
45
   Id.
46
   Id. at 5–7.


68610
        Case 3:20-cv-00161-SDD-RLB               Document 29        09/16/21 Page 8 of 10




defenses before the Court can authorize notice. That cannot be the case. At this stage,

the focus is on whether the merits of the proposed collective’s case can be decided

collectively. In fact, the second step of the Lusardi analysis considers whether the

defendant would assert different defenses as to each potential plaintiff,47 and Defendant’s

Opposition makes it clear that its defenses will be identical as to each proposed plaintiff.

        The first Lusardi factor, “the disparate factual and employment settings of the

individual plaintiffs,”48 also yields the conclusion that allowing this case to proceed as a

collective is appropriate. Powell’s argument is that non-exempt employees were paid

straight time for overtime. The differences in the employment settings of those employees

do not matter for Powell’s case, although they may be germane to Defendant’s affirmative

defenses. Likewise, any factual differences such as “base” compensation, dates worked,

worked performed, and job titles are irrelevant. This factor weighs in favor of allowing this

action to proceed as a collective.

        The third Lusardi factor, “fairness and procedural considerations,49 also weighs in

favor of collective action. Powell admits that the “entirety of the putative class [is] ten

members in total.”50 This strongly decreases the potential for the “cacophony of individual

actions” forewarned in Swales. Additionally, Powell alleges that Defendant has a policy

of inappropriately paying straight time for overtime, so it is fair and procedurally efficient

to litigate all of the claims together.

        The Court is cognizant of the fact that analysis of Defendant’s affirmative defenses

will likely require some individualized determinations. However, at this procedural


47
   Swales v. KLLM Transp. Servs., L.L.C., 985 F.3d 430, 437 (5th Cir. 2021) (cleaned up).
48
   Id.
49
   Id.
50
   Rec. Doc. No. 25, p. 8.


68610
           Case 3:20-cv-00161-SDD-RLB        Document 29     09/16/21 Page 9 of 10




posture, the focus is on the merits of the plaintiff’s case. As such, the Court will authorize

notice to a proposed collective—but not the one Powell proposes.

          Powell proposes a collective of: “All hourly employees of OneSource who were

paid straight time for overtime in the past three (3) years.” As Defendant points out, it is

disputed whether the members of the proposed collective were hourly. That issue is the

whole crux of the case, and Powell cannot imbed a legal conclusion in his proposed

notice. Therefore, the Court grants Powell’s Motion insofar as the Court will authorize

notice to a collective but denies Powell’s Motion insofar as he requests notice to a

collective of “[a]ll hourly employees of OneSource who were paid straight time for

overtime in the past three (3) years.”51 The Court authorizes notice to a collective of: “All

employees of OneSource who were paid straight time for overtime in the past three (3)

years.”

III.      CONCLUSION

          For the reasons set forth above,

          IT IS HEREBY ORDERED that the Motion for Conditional Certification52 filed by

Plaintiffs is GRANTED in part and DENIED in part.

          IT IS FURTHER ORDERED that the Parties shall confer regarding the form and

content of notice to the proposed collective.

          IT IS FURTHER ORDERED that the Parties submit a joint Motion for a joint

proposed notice to the proposed collective within 15 days of the date of this Ruling. If the

Parties are unable to agree on a proposed notice, the Parties shall separately submit (1)

their proposed notice and (2) their objections, with supporting authority, to the opposing


51
     Rec. Doc. No. 25, p. 2.
52
     Rec. Doc. No. 14.


68610
        Case 3:20-cv-00161-SDD-RLB         Document 29    09/16/21 Page 10 of 10




party's proposed notice and/or consent form, within 15 days of this Ruling, and request

an expedited status conference on the matter.

        IT IS FURTHER ORDERED that the opt-in period for putative collective members

shall be 120 days from the date that a final notice is approved by this Court.

        Should it become appropriate, the Court will consider a Motion to decertify the

collective at the close of discovery.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on September 16, 2021.




                                          S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




68610
